—Proceeding pursuant to CPLR article 78 in the nature of mandamus, inter alia, to compel the respondent, a Justice of the Supreme Court, to render a decision upon a motion for pendente lite relief in an action entitled Koltun v Koltun pending in the Supreme Court, Kings County, under Index No. 4964/95.
Motion by the respondent to dismiss the proceeding.
Upon the petition and papers filed in support of the proceeding, and the papers filed in opposition thereto and in support of the motion, it is
Ordered that the motion is granted; and it is further,
Adjudged that the petition is denied and the proceeding is dismissed as academic, without costs or disbursements.
A decision on the motion was rendered by the respondent on January 2, 1996. Rosenblatt, J. P., Miller, Ritter and Friedmann, JJ., concur.